In re Alberto, Luis Aníbal a/k/a; — -Defendants); applying for writ of certiorari and/or review; Parish of Jefferson, 24th Judicial District Court, Div. “H”, No. 87-2036; to the Court of Appeal, Fifth Circuit, No. 93KW-0443.
Granted. The district court is ordered to grant relator an out-of-time appeal and appoint counsel to handle the appeal. See Lofton v. Whitley, 905 F.2d 885 (5th Cir.1993); State ex rel. Tucker v. State, 624 So.2d 1211 (La.1993); State ex rel. Halphen v. State, 637 So.2d 148 (La.1994). If appointed counsel, after a review of the record, finds no basis for assigning error on appeal, he or she may follow the procedures set out in State v. Benjamin, 573 So.2d 528, 530 (La.App. 4th Cir.1991).
CALOGERO, C.J., not on panel.